Case: 18-14229    Date Filed: 09/19/2019   Page: 1 of 9


                                                       [DO NOT PUBLISH]



            IN THE UNITED STATES COURT OF APPEALS

                    FOR THE ELEVENTH CIRCUIT
                      ________________________

                            No. 18-14229
                        Non-Argument Calendar
                      ________________________

                D.C. Docket No. 6:17-cv-00664-RBD-GJK



RUFUS LOVELL BROOKS,

                                                            Plaintiff-Appellant,

                                   versus

MOBILITIE MANAGEMENT, LLC,

                                                           Defendant-Appellee.

                      ________________________

               Appeal from the United States District Court
                   for the Middle District of Florida
                     ________________________

                            (September 19, 2019)



Before MARCUS, ROSENBAUM, and EDMONDSON, Circuit Judges.
                Case: 18-14229      Date Filed: 09/19/2019      Page: 2 of 9


PER CURIAM:



       Plaintiff Rufus Brooks, proceeding pro se, 1 appeals the district court’s grant

of summary judgment in favor of Mobilitie Management, LLC (“Mobilitie”) in

Plaintiff’s civil action alleging employment discrimination in violation of 42

U.S.C. § 2000e-2(a) (“Title VII”). No reversible error has been shown; we affirm.

       Plaintiff is an African-American male with substantial previous work

experience in wireless telecommunications. Between August 2015 and March

2017, Plaintiff applied for 81 posted job openings with Mobilitie, a privately held

wireless infrastructure company. In September 2015, Plaintiff received an email

from a Mobilitie recruiter asking about Plaintiff’s availability for an interview. No

interview was scheduled, however; and Plaintiff was later told that Mobilitie had

decided to outsource the position. In October 2015, Plaintiff received another

email asking about his availability for an interview but was told moments later to

disregard the email, which was sent in error. Plaintiff never interviewed for or was

hired for a position with Mobilitie.




1
  We construe liberally pro se pleadings. Tannenbaum v. United States, 148 F.3d 1262, 1263
(11th Cir. 1998).
                                               2
                 Case: 18-14229       Date Filed: 09/19/2019        Page: 3 of 9


       In April 2017, Plaintiff filed pro se this civil action against Mobilitie,

asserting a claim for race discrimination.2 Plaintiff contends that Mobilitie decided

not to hire Plaintiff because of Plaintiff’s race. Plaintiff says that Mobilitie

canceled his job interviews after viewing Plaintiff’s LinkedIn profile and learning

that Plaintiff is African-American.

       The district court granted Mobilitie’s motion for summary judgment. In

pertinent part, the district court concluded that Plaintiff had failed to demonstrate

that Mobilitie’s proffered non-discriminatory reasons for not hiring Plaintiff were a

pretext for race discrimination.



                                                 I.



       On appeal, Plaintiff first argues that the district court erred in failing to deny

Mobilitie’s motion for summary judgment for lack of proper service. Plaintiff says

he received no mailed or emailed copy of the motion.

       A pleading is served properly on another party by mailing the pleading to the

person’s last known address or by sending the pleading “by other electronic means



2
  Plaintiff also alleged claims for race discrimination by Mobilitie’s staffing agency and for
retaliation. Plaintiff raises no challenge to the district court’s grant of summary judgment on
these two claims; these claims are not before us on appeal.
                                                   3
               Case: 18-14229     Date Filed: 09/19/2019    Page: 4 of 9


that the person consented to in writing.” Fed. R. Civ. P. 5(b)(2)(C), (E). Service is

considered complete upon the mailing, filing or sending of the pleading. Id.

      Attached to Mobilitie’s motion for summary judgment was a certificate of

service, in which Mobilitie’s lawyer certified that a copy of the motion had been

served on Plaintiff. That the physical mailing address and email address listed for

Plaintiff on the certificate of service reflected accurately Plaintiff’s addresses on

file with the district court is undisputed. Whether or not Plaintiff in fact received

the service copy, service was considered complete upon mailing or sending

electronically the service copies to Plaintiff. See Fed. R. Civ. P. 5(b)(2)(C), (E).

      Moreover, the record reflects that Plaintiff in fact learned about Mobilitie’s

motion and did file a timely response to the motion. Plaintiff does not contend that

he had inadequate time to prepare his response. Given the circumstances, the

district court concluded correctly that Plaintiff suffered no harm as a result of the

purported improper service. We see no error in the district court’s failure to deny

Mobilitie’s motion based on improper service.




                                           4
              Case: 18-14229     Date Filed: 09/19/2019    Page: 5 of 9


                                          II.



      Plaintiff next challenges the district court’s determination that Plaintiff failed

to show that Mobilitie’s legitimate, non-discriminatory reasons for not hiring him

were pretextual.

      We review de novo the district court’s grant of summary judgment, viewing

the evidence and drawing all reasonable inferences in the light most favorable to

the non-moving party. Ave. CLO Fund, Ltd. v. Bank of Am., N.A., 723 F.3d
1287, 1293 (11th Cir. 2013).

      Title VII makes it unlawful for an employer to discriminate on the basis of a

person’s race. 42 U.S.C. § 2000e-2(a)(1). Plaintiff bears the ultimate burden of

proving -- by a preponderance of the evidence -- that Mobilitie discriminated

unlawfully against him. See Crawford v. Carroll, 529 F.3d 961, 975 (11th Cir.

2008).

      Because Plaintiff relies upon circumstantial evidence of discrimination, we

apply the burden-shifting framework established in McDonnell Douglas Corp. v.

Green, 411 U.S. 792 (1973). See Crawford, 529 F.3d at 975. “Under this

framework, if the plaintiff establishes a prima facie case [of discrimination], the

burden shifts to the employer to ‘articulate some legitimate, nondiscriminatory

                                           5
              Case: 18-14229     Date Filed: 09/19/2019    Page: 6 of 9


reason’ for the adverse employment action.” Id. If the employer meets its burden

of production, the burden then shifts back to the plaintiff to produce sufficient

evidence from which a reasonable factfinder could determine that the employer’s

articulated reasons are a pretext for unlawful discrimination. Id.

      If the employer’s “proffered reason is one that might motivate a reasonable

employer,” the plaintiff “must meet that reason head on and rebut it, and . . . cannot

succeed by simply quarreling with the wisdom of that reason.” Chapman v. AI

Transp., 229 F.3d 1012, 1030 (11th Cir. 2000) (en banc). A plaintiff can show

pretext by demonstrating such “weaknesses, implausibilities, inconsistencies,

incoherencies, or contradictions” in the proffered reason for the employment action

that a reasonable factfinder could find the reason was unworthy of credence.

Brooks v. Cnty. Comm’n of Jefferson Cnty., Ala., 446 F.3d 1160, 1163 (11th Cir.

2006). “A reason is not pretext for discrimination ‘unless it is shown both that the

reason was false, and that discrimination was the real reason.’” Id. (emphasis in

original).

      Here, Mobilitie satisfied its burden of production by articulating legitimate,

non-discriminatory reasons for not hiring Plaintiff. First, many of the positions for

which Plaintiff applied (34 out of the 81 applied-for positions) were simply never

filled due to changes in Mobilitie’s hiring needs. Second, Plaintiff failed to satisfy

                                          6
                Case: 18-14229       Date Filed: 09/19/2019       Page: 7 of 9


Mobilitie’s minimum hiring criteria, as set forth in Mobilitie’s guidance document:

“The Successful Recruit.” Mobilitie required, in pertinent part, that an applicant

(1) have a “[h]istory of job continuity with significant duration with each employer

(i.e., not a job hopper; less than 24 months at multiple employers);” and (2) reside

locally to the applied-for position, described as within a 1-hour commute or 50-

mile radius of the job site.

       Because Mobilitie’s stated reasons are ones that would motivate a

reasonable employer,3 the burden shifted back to Plaintiff to produce sufficient

evidence to allow a reasonable factfinder to determine that Mobilitie’s stated

reasons were false and that race discrimination was the real reason for Mobilitie’s

hiring decisions. Plaintiff, however, makes no challenge to Mobilitie’s first stated

reason -- that many of the posted positions were never filled.

       About Mobilitie’s second stated reason, Plaintiff makes no argument that he

satisfied Mobilitie’s hiring criteria under “The Successful Recruit” guidelines. 4

Plaintiff contends, instead, that “The Successful Recruit” guidelines did not go into


3
  For instance, we have said expressly that “leaving several employers in a recent and short
period of time, or job-skipping, is an imminently reasonable basis upon which to choose between
job applicants.” See Chapman, 229 F.3d at 1031.

4
  We note that the record supports a finding that Plaintiff failed to satisfy Mobilitie’s hiring
criteria. Plaintiff’s resume demonstrated that, between October 2010 and July 2015, Plaintiff had
worked for seven different employers. Also, none of the 81 positions for which Plaintiff applied
were located within 50 miles of Plaintiff’s home in Orlando, Florida.
                                                 7
              Case: 18-14229     Date Filed: 09/19/2019    Page: 8 of 9


effect until November 2015, after Plaintiff had already applied for several

positions. In support of his argument, Plaintiff relies solely on the “November

2015” date printed on the front page and the “(Rev 11/15)” printed on the bottom

of each page of “The Successful Recruit” document. Two Mobilitie human

resources employees attested, however, that “The Successful Recruit” guidelines

were in effect throughout all of 2015, 2016, and 2017. This testimony is not

contradicted by the November 2015 revision date printed on the document. The

district court, thus, committed no error in determining that Mobilitie’s hiring

criteria were in effect when Plaintiff first began applying for positions with

Mobilitie in August 2015.

      As evidence of race discrimination, Plaintiff contends that Mobilitie

cancelled job interviews after Mobilitie employees viewed his LinkedIn profile and

learned his race. The evidence shows, however, that Plaintiff’s LinkedIn profile

was viewed both before and after Plaintiff received emails about interviews and

that Mobilitie used LinkedIn regularly to verify information on applicants’

resumes. Mobilitie also presented evidence that, due to the high number of

openings and applicants, interview notices were sometimes sent out in error and

would later need to be rescinded.




                                          8
              Case: 18-14229     Date Filed: 09/19/2019    Page: 9 of 9


      Plaintiff has failed to rebut head-on each of Mobilitie’s stated reasons and

has failed to demonstrate that Mobilitie’s stated reasons are unworthy of credence.

Moreover, Plaintiff’s conclusory and speculative allegations are insufficient to

raise a triable issue about whether the real reason for Mobilitie’s hiring decisions

was race discrimination. Because Plaintiff has failed to show that Mobilitie’s

articulated reasons were pretextual, the district court granted properly Mobilitie’s

motion for summary judgment.

      AFFIRMED.




                                          9